UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               3/19/20
UMB BANK N.A,
               Plaintiff,
                                                       18-CV-9879 (LGS) (BCM)
       -against-
                                                       ORDER
SOLEIL CHARTERED BANK, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the status conference scheduled
for April 2, 2020, at 11:00 a.m., will be conducted telephonically. At that time, the parties shall
call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

Dated: New York, New York
       March 19, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
